UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                          __________________

                               98-50815
                          __________________


     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     AGUSTIN BARRON-SALAZAR,

                                         Defendant-Appellant.

            ______________________________________________

             Appeal from the United States District Court
                   for the Western District of Texas
                             (DR-98-CR-6-1)
            ______________________________________________

                             June 17, 1999

Before GARWOOD, DUHÉ and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Agustin Barron-Salazar appeals from his conviction

on two counts of transporting illegal aliens in violation of 8

U.S.C. §1324(a)(1)(A)(ii).    On appeal, appellant raises the claim

that the stop of the vehicle in which he was riding was not

justified      We disagree and affirm the judgment of the district

court.

     A Border Patrol agent conducting a roving patrol may make a

temporary investigative stop of a vehicle only if he is aware of

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
specific articulable facts, together with rational inferences from

those facts, that reasonably warrant suspicion that the vehicle is

involved in, or its occupant engaged in, criminal activity.                       See

United States v. Brignoni-Ponce, 422 U.S. 873, 884 (1975); United

States v. Cortez, 449 U.S. 411, 417-22 (1981).

     Factors relevant to whether a Border Patrol agent acted with

reasonable suspicion include:

           (1) known characteristics of a particular
           area, (2) previous experience of the arresting
           agents with criminal activity, (3) proximity
           of the area to the border, (4) usual traffic
           patterns of that road, (5) information about
           recent illegal trafficking in aliens or
           narcotics in the area, (6) the behavior of the
           vehicle's driver, (7) the appearance of the
           vehicle, and (8) the number, appearance and
           behavior of the passengers.

United States v. Inocencio, 40 F.3d 716, 722 (5th Cir. 1994);

United States v. Villalobos, 161 F.3d 285, 288 (5th Cir. 1998).

Reasonable   suspicion     is    to    be       determined    by   considering    the

totality of the circumstances.             Cortez, 449 U.S. at 421-22; United

States v. Kohler, 836 F.2d 885, 888 (5th Cir. 1988).                   Although any

single   factor    standing     alone      may    be     insufficient,    under   the

totality-of-the-circumstances analysis, the absence of a particular

factor will not control a court's conclusion.                      United States v.

Cardona, 955 F.2d 976, 980 (5th Cir. 1992).

     Viewing      the   evidence      in    a    light    most   favorable   to   the

government, there were several specific articulable facts and

rational   inferences     from     those        facts    supporting   a   reasonable

suspicion that the vehicles' occupants were engaged in the criminal

activity of illegally transporting aliens.

                                            2
      The truck in which appellant was a passenger and a white

Lincoln which was also stopped were traveling north in tandem

twenty-two miles from the border on a road with little traffic.

This route north from the border on which the truck traveled would

circumvent a permanent check point.            The Border Patrol agent that

stopped the vehicles had three years of experience and stated that

he had performed about twenty-five arrests in the area of the stop

the   prior    year.       Before   stopping     the    vehicles,      the   agent

ascertained that the two vehicles were registered to owners in the

same city living on the same street.                  The agent had observed

occupants     of   the   white    Lincoln    slouch    down   trying    to   hide.

Finally, the vehicles were inconsistent with the types of ranch

vehicles commonly used on a road which usually had little traffic.

Viewing the totality of the circumstances presented here, we find

that the Border Patrol agent acted with reasonable suspicion in

stopping the truck in which appellant was riding as well as the

white   Lincoln.         Having   rejected    appellant's     only     claim,   we

pretermit a determination of the government's other arguments in

support of the judgment of conviction.

                                                                         AFFIRMED




                                       3